DETAILED ACTION
This office action is in response to an application filed 2/18/2021 wherein claims 1-23 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 2/18/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,076,102. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:

In regard to claim 1, 
Instant Application
US Patent No. 11,076,102
1. A system for enhancing vehicular operation, comprising:
1. A system for enhancing vehicular operation, comprising:
a sensor carrier configured for mounting to at least one selected location on a vehicle;
a sensor carrier configured for mounting to at least one selected location on a vehicle;
at least two thermal imaging sensors, each sensor comprising a thermal imaging Focal Plane Array (FPA) and associated interface and signal processing elements, each FPA including a number of pixels defining the image resolution of the FPA, configured for mounting to the sensor carrier; and
at least three thermal imaging sensors, each sensor comprising a thermal imaging Focal Plane Array (FPA) and associated interface and signal processing elements, each FPA including a number of pixels defining the image resolution of the FPA, configured for mounting to the sensor carrier; and
optics associated with each sensor defining the Field of View (FOV) of each sensor;
optics associated with each sensor defining the Field of View (FOV) of each sensor;

wherein a first sensor of the at least three thermal imaging sensors has a higher resolution compared to second and third sensors of the at least three thermal imaging sensors, and a first defined FOV angle of less than 30 degrees, including 24 degrees, the first sensor disposed in the sensor carrier at a first viewing angle with a viewing axis aligned substantially to a forward orientation of the vehicle, and

wherein the second and third sensors have a lower resolution compared to the first sensor, and a second defined FOV angle of greater than 45 degrees, including one of 81 or 55 degrees, the second and third sensors disposed in the sensor carrier on opposing sides of the viewing angle of the first sensor at second viewing angles with viewing axes greater than 20 degrees from the viewing axis of the first sensor, including the range of 28 to 30 degrees.


As outlined above, claim 1 of the instant application is a broader version of claim 1 of US Patent No. 11,076,102. Thus as the claims are not patentably distinct, a nonstatutory double patenting rejection is provided.  

In regard to claims 2-23, these claims are rejected as being dependent upon a previously rejected claim. Additionally these claims include subject matter not patentably distinct from the various dependent claims of US Patent No. 11,076,102.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen et al. (US 2017/0371344) (hereinafter Cohen).

In regard to claim 1, Cohen discloses a system for enhancing vehicular operation [¶0137; system 100 may provide a variety of features related to autonomous driving and/or driver assist technology], comprising: 
	a sensor carrier configured for mounting to at least one selected location on a vehicle [¶0098; image capture devices included on vehicle 200 as part of the image acquisition unit 120 may be positioned at any suitable location. Fig.3B, Fig.3C, Fig.3D]; 
	at least two thermal imaging sensors [¶0303; cameras included in image acquisition unit 120 (such as image capture devices 122, 124, and 126 having fields of view 202, 204, and 206) may capture at least one thermal image of an area forward and/or to the side of the host vehicle. ¶0007;  one, two, or more infrared cameras that monitor the environment. Some embodiments may thus provide a navigational response based on, for example, analysis of visual images, infrared images, or any combination thereof], each sensor comprising a thermal imaging Focal Plane Array (FPA) [¶0113; Image capture devices 122, 124, and 126 may contain any suitable type and number of image sensors, including CCD sensors or CMOS sensors, for example... one or more of image capture devices 122, 124, and 126 comprises an infrared image capture device, an uncooled focal plane array (UFPA) may be employed along with an electronic scanning system, such that scanning of the rows proceeds on a row-by-row basis until an entire heat map has been captured] and associated interface [¶0184; each of image capture devices 122, 124, 126 may have an associated data interface] and signal processing elements [¶0144; three processing devices (e.g., three EyeQ series of processor chips, as discussed above with each processing device dedicated to processing images captured by one or more of image capture devices 122, 124, and 126. ¶0080-¶0084; applications processor 180 and image processor 190 may include various types of hardware-based processing devices. For example, either or both of applications processor 180 and image processor 190 may include a microprocessor, preprocessors (such as an image preprocessor), graphics processors, a central processing unit (CPU), support circuits, digital signal processors, integrated circuits, memory, graphics processing unit (GPU), or any other types of devices suitable for running applications and for image processing and analysis...  applications processor 180 and/or image processor 190 may include any of the EyeQ series of processor chips available from Mobileye®], each FPA including a number of pixels defining the image resolution of the FPA [¶0110; image capture device 122 may provide a resolution of 1280×960 pixels. ¶0114; one or more of the image capture devices (e.g., image capture devices 122, 124, and 126) disclosed herein may constitute a high resolution imager. ¶0121; image capture device 122 and/or image capture devices 124 and 126 may have a resolution of 640×480, 1024×768, 1280×960, or any other suitable resolution], configured for mounting to the sensor carrier [¶0113; one or more of image capture devices 122, 124, and 126 comprises an infrared image capture device, an uncooled focal plane array (UFPA). ¶0135; camera mount 370 may include image capture devices 122, 124, and 126]; and 
	optics associated with each sensor defining the Field of View (FOV) of each sensor [¶0110; Image capture device 122 may include various optical elements. In some embodiments, one or more lenses may be included, for example, to provide a desired focal length and field of view for the image capture device. ¶0116;  Like image capture device 122, image capture devices 124 and 126 may be configured to include various lenses and optical elements]; 
	wherein one sensor with a first number of pixels [¶0121; the resolution of the image sensor(s) associated with the image capture device 122 may be higher, lower, or the same as the resolution of the image sensor(s) associated with image capture devices 124 and 126. In some embodiments, the image sensor(s) associated with image capture device 122 and/or image capture devices 124 and 126 may have a resolution of 640×480, 1024×768, 1280×960, or any other suitable resolution] and a first defined FOV is disposed in the carrier at a first viewing angle [¶0139; cluster of cameras (including any appropriate number of cameras, e.g., one, four, eight, etc., and any appropriate types of cameras, e.g., visual, infrared, etc.) may be forward-facing relative to a vehicle, or may be facing any other direction (e.g., reward-facing, side-facing, at an angle, etc.) Accordingly, system 100 may include multiple clusters of cameras, with each cluster oriented in a particular direction to capture images from a particular region of a vehicle's environment. ¶0128-¶0131; image capture device 122 may be used to capture images of the area to the right or left of vehicle 200 and, in such embodiments, it may be desirable for image capture device 122 to have a wide FOV (e.g., at least 140 degrees).... image capture device 122 may have a horizontal FOV of 46 degrees, image capture device 124 may have a horizontal FOV of 23 degrees, and image capture device 126 may have a horizontal FOV in between 23 and 46 degrees. In another instance, image capture device 122 may have a horizontal FOV of 52 degrees, image capture device 124 may have a horizontal FOV of 26 degrees], and at least one second sensor with a at least one of the same or a different number of pixels [¶0121; the resolution of the image sensor(s) associated with the image capture device 122 may be higher, lower, or the same as the resolution of the image sensor(s) associated with image capture devices 124 and 126. In some embodiments, the image sensor(s) associated with image capture device 122 and/or image capture devices 124 and 126 may have a resolution of 640×480, 1024×768, 1280×960, or any other suitable resolution] and a second defined FOV disposed in the carrier at a second viewing angle [¶0139; cluster of cameras (including any appropriate number of cameras, e.g., one, four, eight, etc., and any appropriate types of cameras, e.g., visual, infrared, etc.) may be forward-facing relative to a vehicle, or may be facing any other direction (e.g., reward-facing, side-facing, at an angle, etc.) Accordingly, system 100 may include multiple clusters of cameras, with each cluster oriented in a particular direction to capture images from a particular region of a vehicle's environment. ¶0128-¶0131; image capture device 122 may be used to capture images of the area to the right or left of vehicle 200 and, in such embodiments, it may be desirable for image capture device 122 to have a wide FOV (e.g., at least 140 degrees).... image capture device 122 may have a horizontal FOV of 46 degrees, image capture device 124 may have a horizontal FOV of 23 degrees, and image capture device 126 may have a horizontal FOV in between 23 and 46 degrees. In another instance, image capture device 122 may have a horizontal FOV of 52 degrees, image capture device 124 may have a horizontal FOV of 26 degrees. ¶0253; (such as image capture devices 122, 124, and 126 having fields of view 202, 204, and 206) may capture a plurality of images of an area forward and/or to the side of the host vehicle].
	As noted above and throughout the reference as a whole, Cohen discloses a sensor package for a vehicle. As can be seen in Fig.3B-3D, a housing/carrier mounts one or more cameras wherein the housing can be mounted anywhere suitable in/around the vehicle. In the disclosed embodiments, three sensors are included with the housing wherein the three sensors can be infrared/thermal sensors. As noted above, each of the three sensors includes an FPA and each sensor is associated with an interface and one or more processors. Each sensor has a resolution defined by the number of pixels in the FPA. Optical elements are included in each sensor wherein the optical elements define the FOV of the sensor. As noted above, a first sensor can include a first number of pixels and a second sensor may include a different number of pixels. As further noted above the sensors may also be mounted such that they have defined FOV/angles wherein one sensor may be for forward viewing and angled forward while the other sensor may be for side viewing and angled sideways. Thus Cohen anticipates the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 2017/0371344) in view of Hogasten et al. (WO 2014/0143338) (hereinafter Hogasten).

In regard to claim 2, Cohen discloses the system of claim 1. Cohen does not explicitly disclose, wherein the at least two thermal imaging sensors comprise one or more of: a camera core with shutter and optics; a shutterless camera core; or a microchip mounted to a substrate. However Hogasten discloses 
	wherein the at least two thermal imaging sensors [Fig.2A; sensor array with multiple thermal sensors (202)] comprise one or more of: 
	a camera core with shutter and optics [page 63, lines 13-19; a shutter may be implemented as part of infrared imaging module 2100 (e.g., within or as part of a lens barrel or other components of infrared imaging module 2100)];
	a shutterless camera core [page 80, lines 10-17;  by using a shutterless process, a shutter (e.g., such as shutter 2105) need not be provided]; or 
	a microchip mounted to a substrate [page 54, lines 19-24; Infrared sensor assembly 2128 may include a plurality of infrared sensors 2132 (e.g., infrared detectors) implemented in an array or other fashion on substrate 2140 and covered by cap 2130. page 58, lines 15-30; circuit board 2170 may be implemented as a printed circuit board (e.g., an FR4 circuit board or other types of circuit boards), a rigid, or flexible interconnect (e.g., tape or other type of interconnects), a flexible circuit substrate].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Cohen with the sensor configurations 

In regard to claim 3, Cohen in view of Hogasten discloses the system of claim 2. Cohen in view of Hogasten further discloses, 
	wherein the sensor carrier includes one or more of: 
	a separate package configured to mount at least one of cores, optical elements, or substrates [Hogasten page 54, lines 19-28; infrared sensor assembly 2128 may be implemented as a focal plane array (FPA). Such a focal plane array may be implemented, for example, as a vacuum package assembly (e.g., sealed by cap 2130 and substrate 2140). In one embodiment, infrared sensor assembly 2128 may be implemented as a wafer level package (e.g., infrared sensor assembly 2128 may be singulated from a set of vacuum package assemblies provided on a wafer). Hogasten page 17, line 28 through page 18, line 5; Partitions 204 may also provide structural support for lenses 208, especially in embodiments where imager array 200 is implemented as a vacuum package while lenses 208 provide the window for the vacuum package]
	or mounting provision in another vehicle element [Cohen ¶0100;  processing unit 110 may be included on vehicle 200 either integrated with or separate from an engine control unit (ECU) of the vehicle. Hogasten page 13, lines 1-10; mechanical locking mechanism adapted to secure the imaging system 100 to a vehicle or part thereof and may include a sensor adapted to provide a sensing signal to processing component 1 10 when the imaging system 100 is mounted and/or secured to the vehicle].
	See claim 2 for motivation to combine. 

In regard to claim 14, Cohen in view of Hogasten discloses the system of claim 3. Cohen in view of Hogasten further discloses, 
	wherein the sensor configuration is three shutterless thermal camera cores [Hogasten Fig.2A; multiple thermal camera cores (202). Hogasten page 80, lines 10-15; by using a shutterless process, a shutter (e.g., such as shutter 2105) need not be provided. Hogasten page 21, lines 16-20; Any desired number of sensors 236 may be used] mounted in a package [Hogasten page 18, lines 4-10; imager array 200 may be implemented as a vacuum package with lenses 208 effectively providing both the window for the vacuum package as well as the optics for the entire imaging system 100] whose footprint is less than 20 X 40 mm [Hogasten page 54, lines 5-10;  infrared imaging module 2100 and socket 2104 may exhibit overall dimensions of approximately 8.5 mm by 8.5 mm by 5.9 mm while infrared imaging module 2100 is installed in socket 2104. Hogasten Fig.9B. Hogasten page 21, lines 16-20; Any desired number of sensors 236 may be used].
	Hogasten discloses that thermal sensors can be combined to produce a single imaging array and as noted by Hogasten any number of sensors can be provided as part of the array and thus Hogasten discloses three camera cores. As noted above Hogasten further discloses that the thermal sensors may be shutterless. As further noted above, Hogasten discloses that each sensor has total dimensions of approximately 9mm x 9mm. Thus one of ordinary skill in the art would appreciate that three sensors of Hogasten arranged in a cluster configuration would have dimensions of approximately 9mm x 27mm, which is "less than 20x40 mm". See claim 2 for motivation to combine. 

In regard to claim 15, Cohen in view of Hogasten discloses the system of claim 14. Cohen in view of Hogasten further discloses, 
	wherein the sensor configuration is three shutterless thermal camera cores [Hogasten Fig.2A; multiple thermal camera cores (202). Hogasten page 80, lines 10-15; by using a shutterless process, a shutter (e.g., such as shutter 2105) need not be provided. Hogasten page 21, lines 16-20; Any desired number of sensors 236 may be used] mounted in a package [Hogasten page 18, lines 4-10; imager array 200 may be implemented as a vacuum package with lenses 208 effectively providing both the window for the vacuum package as well as the optics for the entire imaging system 100] whose footprint is substantially 16 X 36 mm Hogasten page 54, lines 5-10;  infrared imaging module 2100 and socket 2104 may exhibit overall dimensions of approximately 8.5 mm by 8.5 mm by 5.9 mm while infrared imaging module 2100 is installed in socket 2104. Hogasten Fig.9B. Hogasten page 21, lines 16-20; Any desired number of sensors 236 may be used].
	See claim 14 for elaboration as to how Hogasten discloses this claim. See claim 2 for motivation to combine. 

Claims 4-10, 13, 19, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 2017/0371344) in view of Li et al. (US 2020/0064483) (hereinafter Li).

In regard to claim 4, Cohen discloses the system of claim of claim 1. Cohen further discloses, 
	comprising three sensors [¶0141; system 100 may use a three-camera imaging system where each of the cameras has a different field of view], wherein one sensor is configured to be higher resolution compared to the other two sensors [¶0121; Image capture devices 122 may have any suitable resolution capability (e.g., number of pixels associated with the image sensor), and the resolution of the image sensor(s) associated with the image capture device 122 may be higher, lower, or the same as the resolution of the image sensor(s) associated with image capture devices 124 and 126], with a narrower FOV than the other two sensors [¶0131; image capture device 122 may have a horizontal FOV of 46 degrees, image capture device 124 may have a horizontal FOV of 23 degrees, and image capture device 126 may have a horizontal FOV in between 23 and 46 degrees. In another instance, image capture device 122 may have a horizontal FOV of 52 degrees, image capture device 124 may have a horizontal FOV of 26 degrees, and image capture device 126 may have a horizontal FOV in between 26 and 52 degrees. In some embodiments, a ratio of the FOV of image capture device 122 to the FOVs of image capture device 124 and/or image capture device 126 may vary from 1.5 to 2.0. In other embodiments, this ratio may vary between 1.25 and 2.25], disposed with a viewing axis aligned substantially to the vehicle's forward orientation [¶0139; cluster of cameras (including any appropriate number of cameras, e.g., one, four, eight, etc., and any appropriate types of cameras, e.g., visual, infrared, etc.) may be forward-facing relative to a vehicle, or may be facing any other direction (e.g., reward-facing, side-facing, at an angle, etc.)], and the other two sensors are lower resolution [¶0121; Image capture devices 122 may have any suitable resolution capability (e.g., number of pixels associated with the image sensor), and the resolution of the image sensor(s) associated with the image capture device 122 may be higher, lower, or the same as the resolution of the image sensor(s) associated with image capture devices 124 and 126], with a wider FOV [¶0131; image capture device 122 may have a horizontal FOV of 46 degrees, image capture device 124 may have a horizontal FOV of 23 degrees, and image capture device 126 may have a horizontal FOV in between 23 and 46 degrees. In another instance, image capture device 122 may have a horizontal FOV of 52 degrees, image capture device 124 may have a horizontal FOV of 26 degrees, and image capture device 126 may have a horizontal FOV in between 26 and 52 degrees. In some embodiments, a ratio of the FOV of image capture device 122 to the FOVs of image capture device 124 and/or image capture device 126 may vary from 1.5 to 2.0. In other embodiments, this ratio may vary between 1.25 and 2.25]. 
	Although Cohen discloses that the image sensors may be disposed forward and/or to the side, Cohen does not show a specific embodiment with a forward looking camera and a sideways looking camera. However Li discloses, 	
	wherein one sensor is configured to be higher resolution compared to the other two sensors [Fig.14, ¶0255; forward-facing monocular camera #5 mounted on the front side of the vehicle... forward-facing monocular camera #5 may have a higher imaging resolution (4K). ¶0242; first and second monocular cameras may have the same imaging resolution or different imaging resolutions... image data captured by the first monocular camera can be used to detect objects located up to a maximum distance d6 from the front side of the vehicle body...  distance d6 may be greater than d7 when the first monocular camera has a higher imaging resolution than the second monocular camera], with a narrower FOV than the other two sensors [Fig.3A; FOV 101f is narrower than FOV 101d. ¶0122; Some sensors may encompass wider ranges around the vehicle, while some sensors may have more narrow angular ranges. Fig.5; side view cameras with wide FOV], disposed with a viewing axis aligned substantially to the vehicle's forward orientation [Fig.3A Narrow FOV 101f in the forward direction of the vehicle], and the other two sensors are lower [¶0242; visual detection range of the camera may be based in part on the field of view and the imaging resolution of the camera... distance d6 may be greater than d7 when the first monocular camera has a higher imaging resolution than the second monocular camera. ¶0252; detection ranges in table include Near #2 and #3 left cameras and Near #7 and #8 right camera], with a wider FOV [Fig.5; side view sensors with wide FOV. ¶0122; Some sensors may encompass wider ranges around the vehicle, while some sensors may have more narrow angular ranges] disposed with viewing axes at an angle to both sides of the vehicles forward orientation [¶0250;  vision sensors #3 and 7 may be oriented at another predetermined angle (e.g. about 135 degrees) relative to the front side of the vehicle body. Fig.14; cameras 3 and 7 located at angles relative to the vehicle. Fig.5; side sensor units at angle relative to the forward orientation].
	Li discloses various imaging sensor arrangements for collecting data about a vehicle's surroundings. Fig.14 of Li shows an arrangement of sensors surrounding the vehicle including forward facing sensor (5) and sensors that are angled/offset relative to the forward direction (2, 3, 7, 8). Fig.3A of Li shows the respective detection distances and shows a large detection distance and a narrow FOV for at least one forward sensor (distances d4, d5, d6) as well as detection distances that are shorter for side sensors (d1, d2, d3). ¶0255 of Li describes that the detection/distance range is proportional to the resolution and thus sensors detecting near distances (d1, d2, d3) are of lower resolution than the far distances. As noted above, the forward facing sensor may be of a narrow FOV and high resolution relative to the other sensors. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Cohen with the forward sensors arranged at an angle as disclosed by Li in order to detect objects in the side region of the vehicle in addition to the forward direction thus assisting in sensing a 360 degree environment of the vehicle [Li ¶0032, ¶0064, ¶0115-¶0119, ¶0204, ¶0215-¶0218]. As disclosed by Li, objects may be in the front/side regions of the vehicle and as it is desirable to image the complete surroundings of the vehicle, by imaging the front left/right sides angled in the manner disclosed by Li a more complete view of the vehicle's surroundings can be obtained. 

In regard to claim 5, Cohen in view of Li discloses the system of claim 4. Cohen in view of Li further discloses, 
	wherein the forward looking sensor is configured to have a FOV angle of less than 35 degrees [Cohen ¶0110; image capture device 122 may be configured to have a narrow FOV in the range of 23 to 40 degrees] and the angled sensors have a viewing axis of greater than 15 degrees from the forward looking sensor viewing axis [Li ¶0281; detectable ranges 202, 204, 206 of the forward-facing sensors may be provided in front of the vehicle. Li Fig.17; forward looking sensor FOV (202) and side angled sensor FOVs (204, 206)], and a FOV of greater than 35 degrees [Cohen ¶0116; image capture devices 124 and 126 may have FOVs of 40 degrees].
	See claim 4 for motivation to combine. 

In regard to claim 6, Cohen in view of Li discloses the system of claim 5. Cohen in view of Li further discloses, 
	wherein the forward looking sensor is configured to have a horizontal FOV angle of substantially 24 degrees [Cohen ¶0142; image capture device 122 may provide a narrow field of view (e.g., 34 degrees, or other values selected from a range of about 20 to 45 degrees, etc.). Cohen ¶0131. Li ¶0219; plurality of vision sensors may provide fields of view of n degrees. In some embodiments, n may be about 90°, 100°, 110°, 120°, 130°, 140°, 150°, 160°, 170°, 180°, 190°, 200°, 210°, 220°, 230°, 240°, 250°, 260°, 270°, 280°, 290°, 300°, 310°, 320°, 330°, 340°, 350°, or 360°. Any value for n may be contemplated. For example, n may be greater than 0°, or less than or equal to 360°] and the angled sensors have a viewing axis angled substantially 28 to 30 degrees from the forward looking sensor viewing axis [Li Fig.14. Li ¶0172; groups of lidar units may be directed to be about 45 degrees (or a multiple thereof) offset a direction of motion of the vehicle. The group of lidar units may be directed to about 45 degrees offset a length of the vehicle (e.g., running from the front F to rear R of the vehicle). Li ¶0149; if each of the lidar units have a detectable range with a 57 degree FOV, and the lidar units are arranged so that the detectable ranges are right next to each other to form a single continuous range without substantial overlap, then the collective detectable range may have about a 171 degree FOV. In some embodiments, the lidar units within the same set may be shifted about 30 degrees, 40 degrees, 45 degrees, 50 degrees, 55 degrees, 57 degrees, 60 degrees, 65 degrees, 70 degrees, 80 degrees, 90 degrees. Li Fig.3B, Fig.4, Fig.14, Fig.17, Fig.19], and a horizontal FOV of substantially 81 degrees [Cohen ¶0142; image capture device 126 may provide an intermediate field of view (e.g., 46 degrees or other values selected from a range of about 35 to about 60 degrees). Li ¶0219; plurality of vision sensors may provide fields of view of n degrees. In some embodiments, n may be about 90°, 100°, 110°, 120°, 130°, 140°, 150°, 160°, 170°, 180°, 190°, 200°, 210°, 220°, 230°, 240°, 250°, 260°, 270°, 280°, 290°, 300°, 310°, 320°, 330°, 340°, 350°, or 360°. Any value for n may be contemplated. For example, n may be greater than 0°, or less than or equal to 360°], providing a total composite horizontal FOV (HFOV) of 180 degrees [Li ¶0114;  detectable range may collectively reach around at least 360 degrees surrounding the vehicle. In some instances, the detectable range may be at least about 15 degrees, 30 degrees, 45 degrees, 60 degrees, 75 degrees, 90 degrees, 120 degrees, 150 degrees, 180 degrees. Cohen ¶0129; FOV of one or more image capture devices 122, 124, and 126 may have a wide angle. For example, it may be advantageous to have a FOV of 140 degrees].
	Specifically, as disclosed by Cohen, of the three sensors, one may have a relative narrow FOV and one may have a slightly wider FOV, including the ranges of 24 degrees and 81 degrees respectively. As disclosed by Li, the sensors (including lidar sensors which as noted in ¶0084 of Li may be infrared imagers) are angled relative to each other and the forward looking sensors including angles of about 30 degrees. Additionally, as shown in the various cited figures of Li (Fig.3B and Fig.17 specifically) is clear the side/angles sensor's optical axis can be offset from the forward sensor's optical axis by "substantially 28 to 30 degrees". As additionally disclosed by both Li and Cohen, the combination of FOV coverage provided by the sensor may be any reasonable amount, including 180 degrees. Thus the combination of Cohen and Li renders the claim obvious. Additionally Li discloses in ¶0250 that the vision sensor optical axes may be rotated to any suitable position and thus one of ordinary skill in the art would readily appreciate that the cameras can be adjusted such that they meet the configuration outlined by this claim. See claim 4 for motivation to combine. 

In regard to claim 7, Cohen in view of Li discloses the system of claim 5. Cohen in view of Li further discloses, 
	wherein the forward-looking sensor is configured to view a range of less than 1000 feet [Li ¶0120; sixth sensor type may comprise a camera, such as a monocular camera... sixth detectable range may have a distance range of d6. The distance range d6 may represent the maximum range of the sixth detectable range. In some embodiments, d6 may be about 230 m. Li ¶0255; forward-facing monocular camera #5 mounted on the front side of the vehicle], and the side looking sensors are configured to view a range of less than 200 feet [Li ¶0114-¶0116; second sensor type may comprise stereo cameras... second detectable range may have a radius of d2... d2 may be about 60-100 m... detectable range may have a maximum value about 20 m, 30 m, 50 m. Li ¶0127. Li ¶0250; vision sensors #3 and 7 may be oriented at another predetermined angle (e.g. about 135 degrees) relative to the front side of the vehicle body. Li ¶0252-¶0253; binocular camera B1 can be formed by collectively utilizing vision sensors... #3... #7].
	As disclosed by Li, the sensors shown in Fig.14 may include a forward looking monocular camera (5) and binocular/stereo cameras that are angled outward (3, 7). As noted above, Li discloses that the monocular camera may have a maximum range of 230 meters (755 feet) and the binocular/stereo cameras may have a maximum range shorter than that of the monocular camera such as 50 meters (164 feet). See claim 4 for motivation to combine. 

In regard to claim 8, Cohen in view of Li discloses the system of claim 7. Cohen in view of Li further discloses, 
	wherein the forward-looking sensor is configured to view a range substantially within 378 to 573 feet [Li ¶0120; sixth sensor type may comprise a camera, such as a monocular camera... sixth detectable range may have a distance range of d6. The distance range d6 may represent the maximum range of the sixth detectable range...  the detectable range may have a maximum value about 20 m, 30 m, 50 m, 75 m, 100 m, 120 m, 150 m, 160 m, 170 m. Li ¶0255; forward-facing monocular camera #5 mounted on the front side of the vehicle], , and the side looking sensors are configured to view a range substantially within 101 to 161 feet [Li ¶0114-¶0116; second sensor type may comprise stereo cameras... second detectable range may have a radius of d2... d2 may be about 60-100 m... detectable range may have a maximum value about 20 m, 30 m, 50 m. Li ¶0127. Li ¶0250; vision sensors #3 and 7 may be oriented at another predetermined angle (e.g. about 135 degrees) relative to the front side of the vehicle body. Li ¶0252-¶0253; binocular camera B1 can be formed by collectively utilizing vision sensors... #3... #7].
	See claim 7 for elaboration and claim 4 for motivation to combine. 

In regard to claim 9, Cohen in view of Li discloses the system of claim 5. Cohen in view of Li further discloses, 
	wherein the forward-looking sensor comprises at least one of a QVGA FPA or a 200 X 150 pixel FPA and the two side looking sensors each comprise a 200 X 150 pixel FPA [Cohen ¶0121; Image capture devices 122 may have any suitable resolution capability (e.g., number of pixels associated with the image sensor), and the resolution of the image sensor(s) associated with the image capture device 122 may be higher, lower, or the same as the resolution of the image sensor(s) associated with image capture devices 124 and 126. In some embodiments, the image sensor(s) associated with image capture device 122 and/or image capture devices 124 and 126 may have a resolution of 640×480, 1024×768, 1280×960, or any other suitable resolution. Li ¶0089; imaging device may capture an image or a sequence of images at a specific image resolution. In some embodiments, the image resolution may be defined by the number of pixels in an image. In some embodiments, the image resolution may be greater than or equal to about 352×420 pixels. Li ¶0242].
	As noted above, Cohen discloses that the cameras be the same resolution and may have any suitable resolution. Li discloses a similar concept wherein the cameras may have various resolutions depending on design including relatively small resolutions. Thus one of ordinary skill in the art would appreciate that the combination of Cohen and Li renders this claim obvious, as both disclose the resolution of the cameras is not limiting and can be any suitable range and thus can be 150x200 pixels. One of ordinary skill in the art would also readily appreciate that smaller resolution cameras may be suitable depending on design trade-offs. That is, as disclosed by Cohen and Li any suitable resolution 

In regard to claim 10, Cohen in view of Li discloses the system of claim 4. Cohen in view of Li further discloses, 
	wherein image data acquired by the sensors is provided to a vehicle control/display system [Li ¶0103; automated driving system can be configured to control one or more propulsion units of the vehicle to effect motion based on the sensing data. For example, the sensing data provided by the selected sensors can be used to control the spatial disposition, velocity, and/or orientation of the vehicle (e.g., using a suitable processing unit and/or control module, as described elsewhere herein). Cohen ¶0091; interface 170 may include a display] and acquired sensor data is at least one of: 
	displayed simultaneously to a driver; 
	selectively displayed to a driver; or 
	processed to provide at least one of driver warnings or assisted driving actions  [Li ¶0123; The one or more sensors may aid in automated driving in one or more ways. For instance, one or more of the sensors may be used to detect movement of remote objects to provide an early warning. Cohen ¶0137; system 100 may analyze the collected data and issue warnings and/or alerts to vehicle occupants based on the analysis of the collected data].
	See claim 4 for motivation to combine.

In regard to claim 13, Cohen discloses the system of claim 1. Although Cohen discloses that the cameras may face forward and/or to the sides and thus one of ordinary skill in the art would appreciate the cameras can include both a forward looking camera and a sideward looking camera, Cohen does not show an embodiment specifically with this configuration. However Li discloses, 
	wherein the system is configured as at least one of: 
[Fig.14; forward sensor (5) looking directly forward and side sensors (2, 3, 7, 8) looking off angle. ¶0250; plurality of vision sensors #1, 2, 3, 4, 6, 7, 8, 9 and 10 are supported on different sides (e.g. front, rear and lateral sides) of the vehicle body. The vision sensors may have a same orientation or different orientations relative to the side of the vehicle to which they are mounted. For example, vision sensors #1, 2, 8 and 9 may be oriented at a predetermined angle (e.g. about 45 degrees) relative to the left and right sides of the vehicle body. Additionally or optionally, vision sensors #3 and 7 may be oriented at another predetermined angle (e.g. about 135 degrees) relative to the front side of the vehicle body]; 
	at least one sensor looking backward and at least one sensor looking off angle to the rear viewing sensor, mounted to at least one of the rear or to one side of a vehicle [Fig.14; backward sensor (11) looking directly backward and side sensors (1, 9) looking off angle relative to the backward sensor. ¶0250; plurality of vision sensors #1, 2, 3, 4, 6, 7, 8, 9 and 10 are supported on different sides (e.g. front, rear and lateral sides) of the vehicle body. The vision sensors may have a same orientation or different orientations relative to the side of the vehicle to which they are mounted. For example, vision sensors #1, 2, 8 and 9 may be oriented at a predetermined angle (e.g. about 45 degrees) relative to the left and right sides of the vehicle body. Additionally or optionally, vision sensors #3 and 7 may be oriented at another predetermined angle (e.g. about 135 degrees) relative to the front side of the vehicle body]; and 
	a plurality of sensors mounted to look at 360 degrees around the vehicle, and mounted and aimed to cover desired FOV's [¶0079; sensors may have various detectable ranges. A detectable range of the sensor may include a region relative to the sensor where the sensor may collect data. ¶0114;  detectable range may collectively reach around at least 360 degrees surrounding the vehicle. ¶0153; less than or equal to about 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 12, 15, 20, 25, 30, 35, 40, 50, or 100 lidar units are used to cover a desired detectable region around the vehicle. Optionally, more than any of the numbers of lidar units provided herein may be used. In some embodiments, the number of lidar units used to cover a desired detectable range may fall within a range between any two of these numbers].


In regard to claim 19, Cohen in view of Li discloses a method of using a sensor system as described in claim 4 [see the rejection of claim 4] to enhance vehicle operation [Cohen ¶0172. Li ¶0294], wherein the system is interfaced to a vehicle control and display system [Cohen Fig.1, ¶0090-¶0091. Li ¶0110-¶0111], comprising: 
	producing at least one of thermal images or thermal image derived data of space in front of a vehicle and of the space to the forward right and left of the vehicle [Cohen ¶0303; processing unit 110 may receive at least one thermal image (that is, an infrared image) of an environment of a host vehicle via data interface 128. For instance, cameras included in image acquisition unit 120 (such as image capture devices 122, 124, and 126 having fields of view 202, 204, and 206) may capture at least one thermal image of an area forward and/or to the side of the host vehicle. Cohen ¶0139; cluster of cameras (including any appropriate number of cameras, e.g., one, four, eight, etc., and any appropriate types of cameras, e.g., visual, infrared, etc.) may be forward-facing relative to a vehicle, or may be facing any other direction (e.g., reward-facing, side-facing, at an angle, etc. Li ¶0087; camera may be a thermal imaging device when it is configured to capture infrared images. Li Fig.10, Fig.14]; 
	providing at least one of thermal data display, warnings, or driver assist operations if objects are detected in the direction of travel or in the direction of an indicated turn [Cohen ¶0251; processing unit 110 may cause a navigational change of the host vehicle. For example, navigational responses may include a change in a heading direction of the host vehicle (as depicted in FIG. 13 above), a lane shift, a change in acceleration (e.g., applying brakes of the host vehicle), and the like... move the host vehicle away from the target vehicle and/or decelerate the host vehicle in response to movement of the target vehicle. In this example, processing unit 110 may determine a lateral safety distance for the host vehicle based on the determined speed of the target vehicle (and/or the estimated lateral motion). Cohen ¶0164; Kalman filters may be based on a measurement of an object's scale, where the scale measurement is proportional to a time to collision (e.g., the amount of time for vehicle 200 to reach the object). Thus, by performing steps 540, 542, 544, and 546, processing unit 110 may identify vehicles and pedestrians appearing within the set of captured images and derive information (e.g., position, speed, size) associated with the vehicles and pedestrians. Based on the identification and the derived information, processing unit 110 may cause one or more navigational responses in vehicle 200. Li ¶0123; The one or more sensors may aid in automated driving in one or more ways. For instance, one or more of the sensors may be used to detect movement of remote objects to provide an early warning. Li ¶0263; The continuity of the target may be judged by comparing to that of a previous target. In some embodiments, the range and relative velocity obtained by the signal processing unit may be displayed on a separate display unit as target data].
	See claim 4 for motivation to combine. 

In regard to claim 23, Cohen in view of Li discloses the system of claim 5. Cohen in view of Li further discloses, 
	wherein the imagers are arranged such that the FOVs of the angled sensors are at least one of touching or overlapping with each other [Li ¶0128; vision sensors 133 have overlapping fields of view to ensure that sufficient image data points of the surrounding environment can be collected. Li ¶0114; detectable range may collectively reach around at least 360 degrees surrounding the vehicle. Li ¶0219; plurality of vision sensors may provide fields of view of n degrees. In some embodiments, n may be about 90°, 100°, 110°, 120°, 130°, 140°, 150°, 160°, 170°, 180°, 190°, 200°, 210°, 220°, 230°, 240°, 250°, 260°, 270°, 280°, 290°, 300°, 310°, 320°, 330°, 340°, 350°, or 360°. Any value for n may be contemplated. For example, n may be greater than 0°, or less than or equal to 360°. When n is 360°, complete-surround visual sensing can be obtained].
	See claim 4 for motivation to combine. 

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 2017/0371344) in view of Haley et al. (US 8,581,982) (hereinafter Haley).

In regard to claim 11, Cohen discloses the system of claim 1. Cohen does not explicitly disclose, wherein sensor viewing angle may be adjusted in both orientation relative to forward vehicle axis and relative to the plane of the road to account for mounting position on the vehicle and desired FOV. However Haley discloses, 
	wherein sensor viewing angle may be adjusted in both orientation relative to forward vehicle axis and relative to the plane of the road to account for mounting position on the vehicle and desired FOV [column 9, lines 47-67;  optional directional control 506 (e.g., a pan/tilt directional control) allows a user to control the focal direction or orientation of one or more portions of camera system 500. For example, directional control 506 allows a user to manually direct or point DVE module 402(2) in a direction of interest by the user issuing commands to camera system 500. Directional control 506 may also be automated to scan DVE module 402(2) repeatedly or randomly over an area of interest. Furthermore, directional control 506 may also optionally be implemented to control DVE modules 402(1), 402(2), and/or camera 502 individually so that each may be independently controlled and pointed in a desired direction. For example, DVE modules 402(1), 402(2), and/or camera 502 may be mounted on motorized mounts to rotate for a desired view or alternatively the infrared cameras within DVE modules 402(1) and/or 402(2) may be rotated or otherwise directed to an area of interest].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Cohen with the user interface for controlling FOV as disclosed by Haley in order to provide improved user control and user selection of an area of interest [Haley column 9, lines 47-67]. 

In regard to claim 12, Cohen in view of Haley discloses the system of claim 11. Cohen in view of Haley further discloses, 
	wherein the adjustments are at least one of fixed at installation or dynamically adjustable during use [Haley column 9, lines 47-67].
	See claim 11 for motivation to combine.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 2017/0371344) in view of Nomura et al. (US 2005/0134710) (hereinafter Nomura).

In regard to claim 16, Cohen discloses the system of claim 1. Cohen further discloses, 
	wherein the system ... is designed into the vehicle [¶0099;  image capture devices may be located on or in one or both of the side mirrors of vehicle 200, on the roof of vehicle 200, on the hood of vehicle 200, on the trunk of vehicle 200, on the sides of vehicle 200, mounted on, positioned behind, or positioned in front of any of the windows of vehicle 200, and mounted in or near light fixtures on the front and/or back of vehicle 200, etc].
	Cohen does not explicitly disclose, wherein the system is powered by and interfaced to a control and display system of the vehicle, and is designed into the vehicle. However Nomura discloses, 
	wherein the system is powered by and interfaced to a control and display system of the vehicle [¶0037-¶0038; relay device receives a power supply from a battery mounted in the patrol car. The power is supplied to the control unit, the image pick-up device, and the memory device, via the relay device... control unit, the image pick-up device, and the memory device, can receive a common power supply from the relay device. ¶0066; first image pick-up mode, control of the image pick-up devices 10 is performed based upon the capacity of a power source, such as an in-vehicle battery. ¶0103; relay device 16 serves as an interface between the control unit 14 and the terminal devices. More specifically, the image pick-up devices 11 a is connected to the control unit 14 via a relay device 16. The image pick-up devices 11 b and 11 c are connected to the control unit 14 via the switching device 12 and the relay device 16], and is designed into the vehicle [¶0116-¶0118; image pick-up device 110 a is mounted on the patrol car S1 in a position suitable for capturing images of the outside environment to the front of the patrol car S1...  image pick-up device 110 c is mounted within the patrol car S1]..
	As disclosed by Nomura, a relay device can be used to serve as an interface between a vehicle control unit and imagers as well as supply power from the vehicle power supply and the imagers. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Cohen with the vehicle power supply for the cameras as disclosed by Nomura in order to allow for simple and sufficient powering of the cameras as well as monitoring and preservation of vehicle power supply [Nomura ¶0023, ¶0037-¶0038, ¶0066, ¶0181-¶0182]. 

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 2017/0371344) in view of Curtis et al. (US 2016/0325680) (hereinafter Curtis).

In regard to claim 17, Cohen discloses the system of claim 1. Cohen does not explicitly disclose, wherein the system is an aftermarket accessory and is at least one of configured with a dedicated processor and display or interfaced to a control and display system of the vehicle. However Curtis discloses, 
	wherein the system is an aftermarket accessory [¶0046; aftermarket applications (e.g., vehicle retrofitting), in which the sensor module can be mounted to the vehicle (e.g., removably] and is at least one of configured with a dedicated processor [¶0079;  sensor module processor] and display [¶0054; a display or other user output. ¶0052-¶0053; client 300 is preferably configured to execute on a user device (e.g., remote from the sensor module and/or hub), but can alternatively be configured to execute on the hub, sensor module... client 300 can define a display frame or display region (e.g., digital structure specifying the region of the remote device output to display the video streamed from the sensor system)] or interfaced to a control and display system of the vehicle [¶0057; system includes a set of sensor modules 100 and the client 300, wherein the client can receive, process, and display the sensor measurements (or derivatory information) from the sensor modules... sensor modules can acquire, process, control display of, transmit (e.g., to a remote computing system), or otherwise manage the sensor measurements. ¶0047-¶0048; hub (e.g., processing system) can include a vehicle connector, a processing system and a communication module... vehicle connector can be configured to connect to a vehicle bus (e.g., a CAN bus, LIN bus, MOST bus, etc.), such that the hub can draw power and/or information from the bus. ¶0046; sensor module can be wired to the vehicle, or be connected to the vehicle in any other suitable manner. ¶0049. ¶0070-¶0076].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Cohen with the aftermarket configuration as disclosed by Curtis in order to allow for easy installation, removal and relocation of the device such that it can view different areas [Curtis ¶0031-¶0032, ¶0046]. As disclosed by Curtis and as readily appreciated by one of ordinary skill, aftermarket sensors are desirable in vehicle configurations, as not every vehicle includes sensor systems and sensor systems may be relocated as desired by a user. 

In regard to claim 18, Cohen discloses the system of claim 1. Cohen does not explicitly disclose, wherein the sensors are battery powered and configured for the placement of the sensors in a temporary location depending on need, and wherein the system is wirelessly interfaced to at least one of a dedicated controller or a vehicle controller of the vehicle. However Curtis discloses, 
	wherein the sensors are battery powered [¶0046; sensor module 100 can additionally include an on-board power source (e.g., secondary or rechargeable battery, primary battery, energy harvesting system, such as solar and wind, etc.)] and configured for the placement of the sensors in a temporary location depending on need [¶0046; aftermarket applications (e.g., vehicle retrofitting), in which the sensor module can be mounted to the vehicle (e.g., removably], and wherein the system is wirelessly interfaced [¶0031; hub can function as an access point and create (e.g., host) the local wireless network, wherein the user device and sensor module wirelessly connect to the hub] to at least one of a dedicated controller or a vehicle controller of the vehicle [¶0031; control instructions (e.g., sensor module adjustment instructions, mode instructions, etc.) can be transmitted between the sensor module, hub, and/or user device. ¶0057-¶0059; sensor modules 100 and a hub 200, wherein the hub can be connected to and control (e.g., wired or wirelessly) a vehicle display... system includes a set of sensor modules 100 and the client 300, wherein the client can receive, process, and display the sensor measurements (or derivatory information) from the sensor modules. ¶0070-¶0072; sensor module can additionally receive control instructions (e.g., processing instructions, tilt instructions, etc.) or other information from the hub through the high-bandwidth communication channel, low-power communication channel, or tertiary channel].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Cohen with the temporary mounting as disclosed by Curtis in order to allow for easy installation, removal and relocation of the device such that it can view different areas [Curtis ¶0031-¶0032, ¶0046]. As disclosed by Curtis and as readily appreciated by one of ordinary skill, aftermarket sensors are desirable in vehicle configurations, as not every vehicle includes sensor systems and sensor systems may be relocated as desired by a user. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 2017/0371344) in view of Li et al. (US 2020/0064483) in view of Zhang et al. (US 2017/0341583) (hereinafter Zhang).

In regard to claim 20, Cohen in view of Li discloses a method of using any combination of the sensor systems as described in claim 13 [see the rejection of claim 13] to enhance operation of vehicles engaged in towing, wherein the system is interfaced to a vehicle control and display system [Cohen Fig.1, ¶0090-¶0091. Li ¶0110-¶0111], comprising: 
	producing at least one of thermal images or thermal image derived data [Li ¶0087; camera may be a thermal imaging device when it is configured to capture infrared images. Cohen ¶0303; cameras included in image acquisition unit 120 (such as image capture devices 122, 124, and 126 having fields of view 202, 204, and 206) may capture at least one thermal image of an area forward and/or to the side of the host vehicle] of space directly to the rear right of a vehicle using a lower FOV sensor and of the space to the rearward right of the vehicle using an angled higher FOV sensor [Li Fig.3B; first detectable range (103a) including an area directly to the rear right of the vehicle with a first FOV and second detectable range (103c) including area rearward right of the vehicle with a second FOV wherein the FOV of the second detectable range is larger than that of the first detectable range. Li Fig.14; vision sensor (10) facing directly rearward and vision sensors (1, 2, 9, 10) angled facing the to view the rearward sides of the vehicle. Li ¶0250; plurality of vision sensors #1, 2, 3, 4, 6, 7, 8, 9 and 10 are supported on different sides (e.g. front, rear and lateral sides) of the vehicle body. The vision sensors may have a same orientation or different orientations relative to the side of the vehicle to which they are mounted. For example, vision sensors #1, 2, 8 and 9 may be oriented at a predetermined angle (e.g. about 45 degrees)]; 
	providing at least one of thermal data display, warnings, or driver assist operations if objects are detected to the rear or in the direction of an indicated turn  [Cohen ¶0251; processing unit 110 may cause a navigational change of the host vehicle. For example, navigational responses may include a change in a heading direction of the host vehicle (as depicted in FIG. 13 above), a lane shift, a change in acceleration (e.g., applying brakes of the host vehicle), and the like... move the host vehicle away from the target vehicle and/or decelerate the host vehicle in response to movement of the target vehicle. In this example, processing unit 110 may determine a lateral safety distance for the host vehicle based on the determined speed of the target vehicle (and/or the estimated lateral motion). Cohen ¶0164; Kalman filters may be based on a measurement of an object's scale, where the scale measurement is proportional to a time to collision (e.g., the amount of time for vehicle 200 to reach the object). Thus, by performing steps 540, 542, 544, and 546, processing unit 110 may identify vehicles and pedestrians appearing within the set of captured images and derive information (e.g., position, speed, size) associated with the vehicles and pedestrians. Based on the identification and the derived information, processing unit 110 may cause one or more navigational responses in vehicle 200. Li ¶0123; The one or more sensors may aid in automated driving in one or more ways. For instance, one or more of the sensors may be used to detect movement of remote objects to provide an early warning. Li ¶0263; The continuity of the target may be judged by comparing to that of a previous target. In some embodiments, the range and relative velocity obtained by the signal processing unit may be displayed on a separate display unit as target data].
 engaged in towing. However Zhang discloses, 
	a method using any combination of the sensor systems [¶0028; sensing devices 58 a-58 n include, but are not limited to, radars, lidars, optical cameras, thermal cameras, ultrasonic sensors, and/or other sensors] to enhance operation of vehicles engaged in towing [¶0021;  trailer imaging system 100 generates a full view of an environment behind a towing vehicle when a trailer is attached to the towing vehicle], wherein the system is interfaced to a vehicle control and display system [¶0038; image or image data stream, which is generated by the controller 40 and displayed on the display 54 of the driver communication system 24], comprising: 
	producing at least one of thermal images or thermal image derived data [¶0028; sensing devices 58 a-58 n include, but are not limited to, radars, lidars, optical cameras, thermal cameras, ultrasonic sensors, and/or other sensors]; 
	providing at least one of thermal data display, warnings, or driver assist operations if objects are detected to the rear [¶0021; trailer imaging system 100 may also determine one or more obstacles within the environment surrounding the towing vehicle and/or trailer and may generate one or more alerts based on the determination... operator is able to view the lane the trailer is traveling, whether the trailer will navigate about a curve, whether one or more obstacles are near the trailer and/or behind the trailer] or in the direction of an indicated turn. 
	Specifically, as noted by Li, sensors can be mounted with overlapping views including sensors that cover the rear of the vehicle as well as the sides of the rear. As shown in Fig.3B; a first sensor may be directed to view generally rearward wherein the vehicle's directly to the rear right of the vehicle is included in the first sensor's FOV. As additionally shown in Fig.3B, a second sensor angled when compared to the first sensor are mounted such that they view the side and rear areas of the vehicle wherein the space to the rearward right of the vehicle is included in the second sensor FOV. As shown in Fig.3B of Li the first sensor's FOV is narrower ("lower") when compared to the side/angled sensor. As additionally noted above, both Li and Cohen disclose that any suitable FOV may be used wherein the FOVs of the sensors can differ and Li specifically discloses that the entire region around the vehicle can 
	Zhang discloses a plurality of cameras mounted on/near a vehicle wherein the FOVs can be different. Additionally Zhang discloses monitoring the rear during a hitch/trailer situation and alerting a user based on detected objects. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Cohen in view of Li with the alerts based on obstacles near the rear of the vehicle as disclosed by Zhang in order to enable safe towing by the vehicle wherein any detected obstacle can be promptly signaled to a driver, thereby improving safety and awareness [Zhang ¶0002-¶0021].  

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 2017/0371344) in view of Li et al. (US 2020/0064483) in view of Krishnan et al. (US 2019/0003895) (hereinafter Krishnan).

In regard to claim 21, Cohen in view of Li discloses the system of claim 5. Neither Cohen nor Li explicitly disclose wherein the sensor carrier is configured for mounting on a forward end of a roof of the vehicle to minimize the collection of debris and provide access to a windshield fluid system for cleaning. However Krishnan discloses, 
	wherein the sensor carrier is configured for mounting on a forward end of a roof of the vehicle [¶0026; pedestal-mounted LIDAR sensors 20, all of the other visual sensors 18, 20 may be incorporated into the roof-mounted sensor pod 10. ¶0038; discrete seal disposed between the base 22 and the supporting roof structure, allows the entire pod 10 to be removed from the vehicle 14, facilitating repair and replacement of any sensors 18, 20 mounted in the pod 10. Fig.4; pod (10) attached on forward end of vehicle roof] to minimize the collection of debris [¶0019;  roof-mounted sensors 18, 20 may be disposed within the sensor pod 10 which includes a base 22 and a protective upper shell 24 disposed over the base 22 and the sensors 18, 20. Fig.4; aerodynamic design that will not collect debris. ¶0031; hell 24 disposed over the base 22 defines the cavity 70 enclosing the sensors 18, 20. The shell 24 includes the sensor-aligned transparent windows 62] and provide access to a windshield fluid system for cleaning [¶0021-¶0022; vehicle body 32 includes a hood, i.e., a bonnet 40, at a front of the vehicle 14 under which the motor and other components may be located... example cleaning system 26 includes components of the cleaning system 26 that may be disposed under the hood 40. Components of the cleaning system 26 that may be mounted under the hood 40 may include a first fluid pump 42, a second fluid pump 44, an air compressor and accumulator assembly 46, pneumatic splitters, i.e. manifolds 48, fluid splitters, i.e. manifolds 50, pneumatic lines 52, e.g. pneumatic tubes or hoses, and fluid lines 54, e.g. tubes or hoses... windshield wash nozzle 56 may be mounted either below the hood 40, or under the hood 40, or fixed to a windshield wiper arm]. 
	As disclosed by Krishnan, a sensor pod may be mounted on the roof of the vehicle including the forward end of the roof. As shown in Fig.4 and as described above, a shell forms the top part of the sensor pod wherein the shell forms a smooth surface and thus one of ordinary skill in the art would readily appreciate this design minimizes debris (the examiner additionally notes this language is non-limiting intended use language). As further disclosed by Krishnan, the system is mounted above the windshield wherein a windshield fluid cleaning system is located under the vehicle's hood/bonnet. Thus the windshield fluid cleaning system is accessible despite the sensor pod being connected to the hood. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Cohen in view of Li with the sensor pod as disclosed by Krishnan in order to protect the vehicle sensors while mounted to the vehicle while still allowing removability of the sensors as needed [Krishnan ¶0001, ¶0007-¶0008, ¶0021, ¶0033-¶0038]. As disclosed by Krishnan, the roof is a convenient place for image sensor mounts and by placing all the sensors in a roof mounted pod, the sensors can be protected while still being accessible when needed. 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 2017/0371344) in view of Li et al. (US 2020/0064483) in view of Safai et al. (US 2006/0043303) (hereinafter Safai).

In regard to claim 22, Cohen in view of Li discloses the system of claim 5. Cohen in view of Li further discloses, 
	wherein the optics comprise at least one lens as an exterior element [Cohen Fig.3C; sensors with lens elements on the exterior of the housing. Cohen ¶0116; capture devices 124 and 126 may be configured to include various lenses and optical elements. In some embodiments, lenses associated with image capture devices 124 and 126 may provide FOVs. Li ¶0088; cameras 130 may include multiple imaging devices, or an imaging device with multiple lenses and/or image sensors].
	See claim 4 for motivation to combine. Neither Cohen nor Li explicitly disclose  a diamond-like coating (DLC) on at least an exterior-facing portion of the lens. However Safai discloses,
	wherein the optics comprise at least one lens as an exterior element [¶0064;  infrared lens 412 assembly optionally resides at or proximal the exterior of the infrared inspection system] and a diamond-like coating (DLC) on at least an exterior-facing portion of the lens [¶0064; one or more layers, overlays, or fixtures optionally protect the infrared lens assembly 412. For example, a protective diamond coating is optionally applied to one or more surfaces of the lens assembly for protection thereof].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Cohen in view of Li with the coating as disclosed by Safai in order to provide protection for the system due to unintended contact with other materials, thus improving overall durability [Safai ¶0064]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        March 24, 2022